In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________

          No. 02-19-00351-CR
     ___________________________

       LEON WILLIAMS, Appellant

                      V.

          THE STATE OF TEXAS


On Appeal from County Criminal Court No. 3
          Denton County, Texas
    Trial Court No. CR-2016-01537-A


Before Sudderth, C.J.; Gabriel and Wallach, JJ.
  Memorandum Opinion by Justice Gabriel
                           MEMORANDUM OPINION

      Appellant Leon Williams appeals from his conviction for theft between the

amounts of $750 and $2,500. In a single issue, he challenges the sufficiency of the

evidence to prove that the appliances found in his rental truck had been stolen and

that they were valued at between $750 and $2,500.               Because the evidence

circumstantially established that the found appliances were the stolen property alleged

in the information and that their value was within the statutory range, we affirm the

trial court’s judgment.

                                 I. BACKGROUND

      In the early morning hours of October 30, 2015, Jeremy Boydston—a loss-

prevention manager for a Lowe’s in Denton County—saw a Budget rental truck drive

around to the back of the store. He testified this was not normal at 4:00 a.m. at

Lowe’s. Boydston watched the truck on a security camera and saw it back up to a

Lowe’s storage trailer.    Boydston knew that the locked trailer contained used

appliances Lowe’s sells to salvage yards and he testified that he had never given

permission to a nonemployee to enter the trailer. As Boydston watched, he saw the

trailer doors open; he called the store’s manager and the police.

      When Officer Marquilla Kilson arrived at the scene, she saw the truck backed

up to the trailer. She heard “banging inside” the truck that sounded like “things being

thrown” inside of it. She also could hear people inside the truck but was unable to



                                           2
identify any person in the dark. Kilson did not attempt to confront the individuals,

electing “for safety reasons” to wait for backup to arrive.

      Officer Yancy Green arrived at the scene shortly afterwards and saw the truck

speed out of the parking lot. Green stopped the truck, which Brian Rayford was

driving and in which Williams was the passenger. After Green got them out of the

truck and informed them of their rights, Rayford and Williams told Green that they

were “scrapping,” which Green explained was collecting discarded “junk” or scrap

metal to sell for a profit. Williams stated that he had permission to go “scrapping” at

Lowe’s but he could not remember who had given him this permission. Williams

asserted that the items he had gathered behind Lowe’s had been on the ground

around the outside of the trailer.

      Green’s back-up officer searched the truck and found a pair of bolt cutters

between the driver’s and passenger’s seats. He also found a rental agreement for the

Budget truck in Williams’s name. In the back of the truck, the officers found several

used appliances: cooking ranges, clothes washers, and dryers. Green asked Boydston

if he had any inventory documentation to verify by serial number that the found

appliances were from Lowe’s, but Boydston had none.1 Boydston later valued these


      1
       When Lowe’s installs new appliances for their customers, Lowe’s takes
possession of the old appliances and stores them in the trailer. Boydston testified that
Lowe’s does not log any individually identifying information—such as a serial
number, make, or model—for each used appliance they acquire. Lowe’s then
periodically sells the used appliances to salvage or recycling companies, with prices
based on the total volume of the storage trailer.

                                            3
appliances at approximately $1,200 to $1,500. Another loss-prevention employee for

Lowe’s, Brian Townley, valued the appliances found in the truck at approximately

$850 to $1,100.

      Williams was arrested and charged with theft in an amount greater than $750

and less than $2,500. See Tex. Penal Code Ann. § 31.03(a), (e)(3). A jury found

Williams guilty of the charged offense, and the trial court assessed punishment at one

year’s confinement with a $4,000 fine. On appeal, Williams challenges the sufficiency

of the evidence to support his conviction.

                    II. SUFFICIENCY OF THE EVIDENCE

      When reviewing a claim like Williams’s, we view all the evidence in the light

most favorable to the verdict to determine whether any rational fact-finder could have

found the crime’s essential elements beyond a reasonable doubt. Zuniga v. State,

551 S.W.3d 729, 732 (Tex. Crim. App. 2018). This standard of review is the same for

direct- and circumstantial-evidence cases because circumstantial evidence is as

probative as direct evidence in establishing guilt. Id. at 733. We presume that the

fact-finder resolved any conflicting inferences from the evidence in favor of the

verdict and must defer to that resolution. Id.

      The essential elements of theft that the State was required to prove beyond a

reasonable doubt were that Williams unlawfully appropriated property, valued at

between $750 and $2,500, with the intent to deprive the owner of that property. Tex.

Penal Code Ann. § 31.03(a). Williams argues that the State failed to sufficiently prove

                                             4
two of these elements: that the appliances found in the truck were owned by Lowe’s

and were valued at between $750 and $2,500.

      First, Williams contends that the evidence was insufficient to establish that the

appliances found in the truck were owned by Lowe’s based on (1) Boydston’s

testimony that he could not confirm by serial number or otherwise whether the

appliances found in the rental truck had been taken from the Lowe’s trailer and

(2) Townley’s testimony that the appliances found in the truck possibly could have

come from somewhere other than Lowe’s. Williams relies on Chenevert v. State in

which an appellate court found insufficient evidence to support a theft conviction.

No. 01-06-00806-CR, 2007 WL 4283367, at *3–4 (Tex. App.—Houston [1st Dist.]

Dec. 6, 2007, no pet.) (mem. op., not designated for publication).

      In Chenevert, Dianndrea Telsey was seen shoplifting on camera by the store’s

loss-prevention employees and was detained. Id. at *1.       The loss-prevention

employees also detained Angela Chenevert, who had been seen shopping with Telsey,

outside of the store. Id. Officers found two pairs of jeans bearing a store-exclusive

brand in the glove compartment of Telsey’s car. Id. Chenevert, who had been alone

in Telsey’s car, did not have a receipt for the jeans. Id.     The loss-prevention

employees did not see Chenevert take anything or act suspiciously while shopping

with Telsey, but she was occasionally out of sight of the security cameras. Id. The

appellate court held that because there was no evidence that Chenevert “consciously

asserted any right to the jeans concealed in Telsey’s glove compartment” and because

                                           5
there was no evidence that the jeans had been unlawfully appropriated, the evidence

was legally insufficient to support Chenevert’s theft conviction even though she had

had access to Telsey’s car. Id. at *3–4.

      Here, the evidence of Williams’s guilt is more compelling than that in Chenevert.

Williams’s rental truck was watched continuously from the time the truck arrived at

Lowe’s in the early-morning darkness to the time Williams and Rayford were

apprehended by the police. The normally locked trailer was unlocked after the truck

sped out of the parking lot. Bolt cutters and appliances such as the ones kept in the

trailer were found in the truck.       Taken together, the cumulative force of this

circumstantial evidence provided the jury with a sufficient basis to reasonably infer

that the appliances found in Williams’s truck had been taken from the Lowe’s trailer.

See, e.g., Nickerson v. State, 810 S.W.2d 398, 400–01 (Tex. Crim. App. 1991); Jones v.

State, 458 S.W.2d 89, 91–92 (Tex. Crim. App. 1970); Jahanian v. State, No. 14-07-

00945-CR, 2009 WL 1493014, at *12 (Tex. App.—Houston [14th Dist.] May 28,

2009, pet. ref’d) (mem. op., not designated for publication); Benson v. State, 240 S.W.3d
478, 481–82 (Tex. App.—Eastland 2007, pet. ref’d); Rogers v. State, 929 S.W.2d 103,

108 (Tex. App.—Beaumont 1996, no pet.).

      Second, Williams asserts that the evidence was insufficient to establish that the

appliances found in his rental truck were valued at between $750 and $2,500. An

item’s fair market value is the appropriate valuation measure, and an owner’s

testimony is sufficient to prove such value. See Tex. Penal Code Ann. § 31.08(a); Holz

                                           6
v. State, 320 S.W.3d 344, 350 (Tex. Crim. App. 2010) (relying on Sullivan v. State,

701 S.W.2d 905, 909 (Tex. Crim. App. 1986)). A loss-prevention employee qualifies

as a special owner who may testify on behalf of his employer as to a stolen item’s fair

market value. See Sandone v. State, 394 S.W.3d 788, 792–93 (Tex. App.—Fort Worth

2013, no pet.); see also McCurdy v. State, 550 S.W.3d 331, 338 (Tex. App.—Houston

[14th Dist.] 2018, no pet.). Boydston and Townley testified that the appliances found

in Williams’s rental truck could have been sold for between $750 to $1,500. This

testimony was sufficient to establish the fair market value of the stolen property. See,

e.g., Ray v. State, 106 S.W.3d 299, 301–02 (Tex. App.—Houston [1st Dist.] 2003, no

pet.); Hagan v. State, No. 14-01-00790-CR, 2002 WL 1438679, at *2 (Tex. App.—

Houston [14th Dist.] July 3, 2002, pet. ref’d) (not designated for publication). See

generally Keeton v. State, 803 S.W.2d 304, 305 (Tex. Crim. App. 1991) (holding fair

market value is the amount stolen property would sell for, given a reasonable time to

sell it).

                                  III. CONCLUSION

            Because the evidence allowed a reasonable fact-finder to find that the

appliances found in Williams’s rental truck were owned by Lowe’s and that the fair

market value of those appliances were valued at between $750 and $2,500, the

evidence was sufficient to support Williams’s theft conviction.            We overrule

Williams’s issue and affirm the trial court’s judgment. See Tex. R. App. P. 43.2(a).



                                           7
                                /s/ Lee Gabriel

                                Lee Gabriel
                                Justice

Do Not Publish
Tex. R. App. P. 47.2(b)

Delivered: March 26, 2020




                            8